The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because the reference numerals utilized in prior art figures 1 and 2 do not correspond to each other or to the other figures. As merely one example, reference numeral 12 is shown in and described with respect to Figs. 3 and 4 as a load lock chamber, but appears to denote a port door or cover in Fig. 1 and a filter in Fig. 2. Furthermore, Figs. 1 and 2 are not described anywhere in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
The references to specific claim numbers should be removed from the written description, as it is unlikely that the final numbering of any allowed claims will correspond to the current numbering thereof.
As noted above, there is no description of prior art Figs. 1 and 2 anywhere in the written specification.
Paragraphs [0075] and [0076] appear to describe what is shown in Figs. 14A and 14B, respectively, but do not specifically refer to those figure numbers.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 1, 6, 8 and 10 are objected to because of the following informalities:  
In claim 1, line 11, the reference to “a surface” should apparently be --the surface--. This also applies to claims 8 and 10.
Claim 6, line 3, “the the” should be corrected.
Also in claim 10, the first time the abbreviation “FFU” is recited, its full name (i.e., fan filter unit) should be spelled out.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, line 2, the recitation “the … robot” lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 6,109,677).
Anthony shows a thin-plate substrate holding finger 10, 20 for holding a thin-plate substrate 30 and for ejecting an inert gas (col. 4:2) to a surface of the thin-plate substrate to be processed or which has been processed, comprising:
a finger body 10, 20 being internally formed with only a flow path for circulating the inert gas (not shown but note col. 4:62-65 and col. 5:14-16);
a piping member (not shown but note col. 4:62-65 and col. 5:14-16) providing communication between an inert gas supply source (not shown but inherent) and the flow path;

an abutting member 26.1-26.4 being disposed on a [the] surface of the finger body on which said plurality of the ejection ports are formed, and said abutting member being configured to abut a peripheral portion of the thin-plate substrate;
a clamp member 12.1-12.4 being disposed to be movable forward and backward with respect to the thin-plate substrate; and
a clamp mechanism 50 for moving the clamp member forward and backward.
Re claims 2 and 16, Anthony discloses that a dimension in a vertical direction including the finger body and the abutting member is smaller than a pitch dimension in a vertical direction of shelf boards on which the thin-plate substrate is configured to be placed when stored, wherein said shelf boards are formed in a container (not shown but described in col. 3:60-64 and col. 5:27-32).
Re claim 8, Anthony discloses the finger to be disposed on the tip of a robotic arm body 40, with undisclosed but inherent arm body drive and elevating mechanisms for operating the arm body in a horizontal plane and in a vertical direction, respectively, as readily apparent from the description set forth in at least col. 5:27-37.

Claims 1-3, 8, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al (JP 2013-006222).

a finger body 31/32 being internally formed with only a flow path 36 for circulating the inert gas;
a piping member 33/34 providing communication between an inert gas supply source (inherent) and the flow path;
a plurality of ejection ports 30 for ejecting the inert gas onto the surface to be processed or which has been processed of the thin-plate substrate, said plurality of ejection ports communicating with the flow path and being disposed on a surface of the finger body opposing the surface to be processed or which has been processed of the thin-plate substrate;
an abutting member 26 being disposed on a [the] surface of the finger body on which said plurality of the ejection ports are formed, and said abutting member being configured to abut a peripheral portion of the thin-plate substrate;
a clamp member 29 being disposed to be movable forward and backward with respect to the thin-plate substrate; and
a clamp mechanism 28 (includes 37-45; see Fig. 6) for moving the clamp member forward and backward.
*Note: although the partial translation of Sakata does not explicitly recite that the gas is inert but rather is “compressed”, it is highly likely that a full translation of the reference (which will be supplied if requested, although insofar as a co-inventor and the assignee of the reference are the same as those of the instant application, it is believed per se is not a positively recited limitation of the claim, but rather is the subject matter of an intended use of the apparatus. The apparatus of Sakata in general, and the compressed gas-interacting elements in particular, are clearly capable of being used with and for inert gas. Note that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claims 2 and 16, Sakata discloses that a dimension in a vertical direction including the finger body and the abutting member is smaller than a pitch dimension in a vertical direction of shelf boards on which the thin-plate substrate is configured to be placed when stored, wherein said shelf boards are formed in a container (see Fig. 7).
Re claims 3, 11 and 17, Sakata shows that the finger body is provided with a purge portion 24 for ejecting the inert gas on the thin-plate substrate, said purge portion being formed in a disk shape having a diameter “substantially” the same as a diameter of the thin-plate substrate, as broadly claimed (Figs. 4, 7 and 8).
Re claim 8, Sakata discloses the finger to be disposed on the tip of a robotic arm body 13, with unlabeled but inherent arm body drive and elevating mechanisms for operating the arm body in a horizontal plane and in a vertical direction, respectively, as readily apparent from Figs. 4, 7 and 8.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, 10, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al.
Re claims 4, 12, 13 and 18, Sakata does not appear to disclose a filter between the flow path of the finger body and the ejection ports (although if applicant’s knowledge of the reference and/or a full translation thereof reveals that such a filter is provided, these claims will be deemed as being anticipated).
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Sakata by providing a filter between the flow path of the finger body and the ejection ports, as it is generally well known and desirable in the field of substrate processing to maintain an ultra-clean and pure environment in which to process the substrates, and more specifically to filter impurities and contaminants from any fluid (gas) which comes into contact with the surface of a substrate, and thus the use of a filter as close as possible to the gas outlets in the finger body would be most effective in doing so.
Re claims 9 and 20, the provision of a pressure accumulator in the apparatus of Sakata (if found to be not be anticipated by the reference) would have been an obvious design expediency to ensure an adequate supply of gas to the finger member.
.

Claims 4, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony.
This rejection utilizes the same obviousness rationale set forth above in par. 12 (as applied to claims 4 and 9).

Claims 5, 6, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al in view of Wu et al (US 10,354,908).
Sakata does not show a shield member provided around the purge portion, said shield member covering a space formed between the purge portion and the thin-plate substrate, and configured to discharge the inert gas filled in the space downward from the peripheral portion of the thin-plate substrate.
Wu shows a similar substrate holding finger on a robotic arm, wherein a shield member 113 is provided around a purge portion (e.g., inert gas ejectors 160 may be disposed in a circular pattern; see col. 7:7-36), said shield member covering a space formed between the purge portion and a thin-plate substrate 115, and configured to discharge an inert gas filled in the space downward from the peripheral portion of the thin-plate substrate (Fig. 5A).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Sakata by providing a shield member provided around the purge portion, said shield member covering a space formed between the purge portion and the thin-plate substrate, and configured to discharge the inert gas filled in the space downward from the peripheral portion of the thin-plate substrate, as shown by Wu, to more effectively cover and purge the space.

Wu further shows in at least the Figs. 5A and 6 embodiments that at least some of ejection ports 161 are configured to be inclined toward an outside of the thin-plate substrate when held by the thin-plate substrate holding finger, to facilitate gas flow along directions 163 toward the periphery of the substrate.
It would have been obvious for one of ordinary skill in the art to have additionally modified the apparatus of Sakata by configuring (at least some of) the plurality of ejection ports so as to be inclined toward an outside of the thin-plate substrate when held by the thin-plate substrate holding finger, as taught by Wu, to facilitate gas flow toward the periphery of the substrate.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Wu et al.
This rejection utilizes the same obviousness rationale set forth above in par. 14 (as applied to claim 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al in view of Stevens (US 6,322,116).
Sakata does not show that at least one of the plurality of ejection ports is also provided on the abutting member, wherein the flow path also communicates with the at least one of the plurality of ejection ports formed on the abutting member.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Sakata by providing at least one of the plurality of ejection ports on the abutting member, wherein the flow path communicated with the at least one of the plurality of ejection ports formed on the abutting member, as taught by Stevens, to more effectively hold the substrate centrally on the finger.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Stevens.
This rejection utilizes the same obviousness rationale set forth above in par. 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Gogh (US 2017/0125272) and Nakao (US 8,167,521) in particular show thin-plate substrate holding fingers similar to that of applicant. 
The examiner also notes that copies of three of the four foreign references cited herein are not being supplied because they were cited (and copies thereof were supplied) by applicant in copending application SN 16/966,888.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/10/21